Citation Nr: 0320749	
Decision Date: 08/19/03    Archive Date: 08/25/03

DOCKET NO.  00-08 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back disorder.  

2.  Entitlement to service connection for carpal tunnel 
syndrome.  

3.  Entitlement to service connection for a right knee 
disorder.  

4.  Entitlement to a disability rating greater than 20 
percent for residuals of C3 vertebral fracture.   


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from August 1971 to February 
1974.  He also had a period of active duty for training from 
April 1970 to September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2000, April 2000, and August 
2000 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Fort Harrison, Montana.

The veteran testified before the undersigned at a Board 
hearing in Washington, D.C. in January 2003.  A transcript of 
that hearing has been associated with the claims folder.  

During the Board hearing, the veteran's representative 
indicated that the veteran was seeking a total disability 
rating based on individual unemployability and that he would 
be submitting the claim to the RO upon his return home from 
the hearing.  This matter is referred to the RO for 
investigation and action as appropriate.  

The issue of entitlement to an increased rating for residuals 
of C3 vertebral fracture is addressed in the REMAND portion 
of the decision, below. 




FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The RO denied service connection for a back disorder in a 
March 1992 rating decision.  The veteran did not initiate an 
appeal upon notice of the decision.  

3.  In a September 1993 rating decision, the RO found no new 
and material evidence to reopen the claim for service 
connection for a back disorder.  The veteran did not initiate 
an appeal upon notice of the decision.  

4.  Evidence received since the September 1993 rating 
decision is new and material. 

5.  There is no evidence of back disorder in service and no 
competent evidence of a nexus between the veteran's back 
disorder and his period of active service or any service-
connected disability.    

6.  There is no evidence of carpal tunnel syndrome in service 
and no competent evidence of a nexus between the veteran's 
carpal tunnel syndrome and his period of active service.  

7.  There is no evidence of right knee disorder in service 
and no competent evidence of a nexus between the veteran's 
right knee disorder and his period of active service or any 
service-connected disability.  


CONCLUSIONS OF LAW

1.  The March 1992 and September 1993 rating decisions are 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2002).

2.  New and material evidence has been received since the 
September 1993 rating decision to reopen the claim for 
service connection for a back disorder.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).  

3.  Service connection for a back disorder is not 
established.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.310 (2002).  

4.  Service connection for carpal tunnel syndrome is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2002).  

5.  Service connection for a right knee disorder is not 
established.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of the January 2000, April 2000, and August 
2000 rating decisions and associated statements of the case, 
the RO provided the veteran and his representative with the 
applicable law and regulations and gave notice as to the 
evidence needed to substantiate his claims.  In addition, in 
a May 2001 letter concerning the claims for service 
connection for carpal tunnel syndrome and a right knee 
disorder, the RO explained the notice and assistance 
provisions of the VA, including VA's responsibility to secure 
certain evidence on the veteran's behalf and the veteran's 
responsibility to provide evidence or information needed to 
obtain evidence.  It asked the veteran to identify or submit 
relevant evidence not already of record.  In a May 2002 
letter regarding all four issues on appeal, the RO again 
asked the veteran to identify any other evidence relevant to 
the appeal and explained that it would obtain private 
evidence as authorized by him.  Finally, the May 2002 
supplemental statement of the case set forth the text of the 
amended implementing regulation, as well as some of the 
statutory amendments.  Accordingly, the Board finds that the 
veteran has been afforded all notice required by the VCAA.  
See Quartuccio v. Derwinski, 16 Vet. App. 183 (2002).     

With respect to the duty to assist, the RO has secured all 
service medical records, VA treatment records, several 
medical examinations, and records from the Social Security 
Administration (SSA).  The veteran has provided some private 
medical evidence, but has not identified or authorized the 
release of any additional private evidence.  See 38 U.S.C.A. 
§ 5103A(b) (VA is required to make reasonable efforts to 
obtain relevant records (including private records) that the 
claimant adequately identifies and authorizes VA to obtain).  
The Board notes that the veteran and his representative have 
essentially requested medical examinations and opinions to 
determine whether a relationship exists between the veteran's 
active service or his service-connected cervical spine 
disability and the three disorders for which he currently 
seeks service connection.  The VCAA requires VA to obtain a 
medical examination or opinion in certain circumstances.  
38 U.S.C.A. § 5103a(d).  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  However, as discussed in greater detail 
below, the Board finds that there is simply no competent 
evidence of a relationship between any of the disorders at 
issue and service or the service-connected disability to 
trigger this particular duty to assist.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (a veteran must show 
some causal connection between the disability and military 
service to warrant an examination or opinion).  Therefore, 
the Board is satisfied that the duty to assist has been met.  

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  38 C.F.R. §§ 3.156(a), 3.159(c) (2002).  
However, those specific provisions are applicable only to 
claims filed on or after August 29, 2001.  66 Fed. Reg. at 
45,620.  The veteran's claim was received in January 2000.  
Therefore, the amended regulations are not for application. 

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  As he has 
received all required notice and assistance, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).


New and Material Evidence

The RO originally denied service connection for a back 
disorder in a March 1992 rating decision.  It mailed notice 
of the denial to the veteran to his last address of record.  
There was no indication that the notice was returned or 
otherwise not received by the veteran.  The veteran did not 
submit a notice of disagreement to initiate an appeal.  
Therefore, the RO's decision of March 1992 is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2002).   

In a September 1993 rating decision, the RO found no new and 
material evidence to reopen the claim for service connection 
for a back disorder.  Again, it mailed notice of the denial 
to the veteran to his last address of record.  There was no 
indication that the notice was returned or otherwise not 
received by the veteran.  The veteran did not submit a notice 
of disagreement to initiate an appeal.  Therefore, the RO's 
decision of September 1993 is final. Id.   

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. 
§ 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 
1998).  According to VA regulation, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

In the March 1992 rating decision, the RO denied service 
connection for a back disorder because none was shown to have 
been incurred or aggravated in service.  The September 1993 
rating decision found no new and material evidence to reopen 
the claim.  Evidence of record at the time of the September 
1993 rating decision consists of service medical records, VA 
medical records dated from December 1991 through July 1993, 
and the report of the March 1992 VA examination.  

Evidence received since the September 1993 rating decision 
consists of additional service medical records; VA medical 
records dated from July 1993 to March 2002; reports of VA 
examinations in September 1998, December 1999, and October 
2001; private X-ray reports dated in February 2000 and July 
2000; Vocational Rehabilitation records; records from the 
Social Security Administration, which include VA and private 
medical records; and records dated in October 2000 from a Dr. 
Luckett.  Reviewing this evidence, the Board finds that it is 
new and material for purposes of reopening the claim.  
Specifically, the additional service medical records and 
records from the Social Security Administration are relevant 
to the inquiry and so significant that they must be 
considered with all the evidence of record in order to fairly 
adjudicate the claim.  38 C.F.R. § 3.156(a).  As there is new 
and material evidence, the claim is reopened.  38 U.S.C.A. § 
5108.   


Service Connection Claims

As discussed above, the Board has reopened the claim for 
service connection for a back disorder.  Thus, it must 
evaluate the claim on the merits and considering all the 
evidence of record.  The Board notes that the veteran has had 
ample opportunity to address the merits of the claim and 
therefore finds that current evaluation of the appeal by the 
Board will not result in any prejudice to the veteran.  
Bernard, 4 Vet. App. at 392-94.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994). 

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  Where the determinative issue 
involves medical causation or a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis).  

In addition, a disability is service connected if it is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).     

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

The evidence shows current diagnoses of back disorder, carpal 
tunnel syndrome, and right knee disorder.  The veteran 
alleges that each disorder is related to service or to his 
service-connected residuals of C3 vertebral fracture.  

Initially, the Board notes that although medical evidence 
demonstrates degenerative changes in the lumbar spine and 
right knee, there is no evidence of arthritis within one year 
of the veteran's separation from service in 1974.  Therefore, 
the presumption of in-service incurrence is not for 
application.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. 
§ 3.307(a)(3).  

Service medical records disclose no evidence or diagnosis of 
back disorder, carpal tunnel syndrome, or right knee injury 
in service.  With respect to the back claim in particular, 
the Board observes that the records associated with treatment 
following the motor vehicle accident in which the veteran 
sustained the C3 vertebral fracture are negative for any 
finding or mention of low back injury.  There are no 
abnormalities shown at separation examination in January 
1974.  The associated report of medical history includes no 
history of back or knee injury or of carpal tunnel syndrome.  
Therefore, service connection may not be established for any 
disorder at issue on the basis of chronicity in service or 
disorder seen in service with continuous symptoms thereafter.  
38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.   

The Board also finds that there is no competent evidence that 
establishes a nexus between the veteran's active service and 
his back disorder, carpal tunnel syndrome, or right knee 
disorder.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000).  At the outset, the Board 
acknowledges the veteran's personal opinion that his back 
disorder and right knee disorder are secondary to the 
service-connected cervical spine disability.  He also 
believes that the right knee disorder is the result of injury 
in service and that the carpal tunnel syndrome is associated 
with the use of his hands required as a mechanic in service.  
However, the veteran is a lay person not trained or educated 
in medicine.  Although he is competent to relate and describe 
incidents or symptoms, he is not competent to offer an 
opinion as to the etiology of any medical disorder.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Thus, his personal opinion as to the etiology of any disorder 
at issue is not sufficient for purposes of establishing 
service connection.  

In addition, during the January 2003 Board hearing, the 
veteran testified that all of his doctors had told him that 
his back and right knee disorders could be related to the 
service-connected neck disability.  As discussed in more 
detail below, this assertion is not supported by review of 
the medical records.  Moreover, the veteran, as a lay person, 
is not competent to accurately repeat what a doctor might 
have said.  "[T]he connection between what a physician said 
and the layman's account of what he purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  Therefore, the veteran's testimony is also 
insufficient to warrant granting service connection.  

With respect to the claim for service connection for a back 
disorder, the medical evidence reflects complaints of low 
back pain as early as 1985.  However, review of the evidence 
shows that, while receiving treatment, the veteran offers 
differing reports as to the cause and date of onset of the 
back pain.  

Specifically, as shown by reported history, the veteran at 
times relates his back pain to post-service incidents.  A VA 
medical record dated in June 1985 found in the SSA records 
shows admission for lower back pain.  At that time, the 
veteran related that he lifted a heavy tool box the previous 
week with sudden onset of back pain that had continued since 
then.  Although the veteran reported having been in a truck 
accident a year or so before, he offered no history of 
previous back pain.  A December 1991 VA hospitalization 
record relates that the veteran was in a truck accident a 
number of years ago and had back pain since that time.  In 
addition, VA notes dated in August 1993 shows a reported 
history of chronic low back pain for 15 years.  A March 2000 
entry indicates that the veteran continued to be followed by 
workers compensation for back problems.  SSA records include 
a December 1991 private medical record in which the veteran 
reported that he worked as a truck driver until August 1983, 
when he was involved in an accident.  He sustained injuries 
including a low back injury at that time.  In a January 1992 
physician statement for disability claim, a history of motor 
vehicle accident in August 1983 in which the veteran 
sustained a left knee injury and low back injury is noted.  
The Board notes that treatment records associated with the 
truck accident do not reflect any diagnosis or treatment for 
back injury.  

At other times, the veteran relates the back injury to 
service.  For example, SSA records include a November 1990 VA 
medical record in which the veteran reported a history of low 
back pain since the mid 1970s, which could possibly be a 
reference to service, from which the veteran was discharged 
in 1974.  During VA treatment in July 1996, the veteran 
reports chronic pain in neck and back since 1973.  He 
describes a motor vehicle accident with cervical fracture.  
In August 1998, the veteran reports a history of low back 
pain from 1972, associated with heavy lifting while on active 
duty.  Finally, the October 2000 report from Dr. Luckett 
reflects "a history of neck pain and low back pain after a 
service connected work injury where a 200 pound cylinder fell 
about 10 feet and hit him in the area of the low back."  The 
Board emphasizes that, as discussed above, service medical 
records show no complaint, treatment, or diagnosis of back 
injury from the 1973 automobile accident or any other 
incident of service.   

Medical history provided by a veteran and recorded by an 
examiner without additional enhancement or analysis is not 
competent medical evidence.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  In this case, there is no suggestion 
in the records that any physician has endorsed the medical 
history provided by the veteran, whether a history of back 
disorder related to service or to other, non-service related 
injury.  Thus, there is simply no competent medical evidence 
that establishes a nexus between the back disorder and 
service.  Boyer, 210 F.3d at 1353; Maggitt, 202 F.3d at 1375.  
As there is no evidence of back disorder in service and no 
opinion that relates the back disorder to service, or to his 
service-connected cervical spine disability, service 
connection must be denied.   

With respect to carpal tunnel syndrome, the veteran asserts 
that the disorder is related to his military occupational 
specialty, an equipment repairman.  SSA records include a 
March 1989 VA medical record that noted a history of cervical 
spine injury with intermittent hand weakness.  The diagnosis 
included bilateral intermittent carpal tunnel.  The report of 
the September 1998 VA examination reflects complaints of 
tingling and general weak feeling in the arms and hands.  
Electromyography and nerve conduction velocity studies 
performed in December 1998 in connection with the examination 
showed mild median neuropathies at both wrists.  However, 
none of the evidence includes any opinion as to the cause of 
the carpal tunnel syndrome being related to the veteran's 
military service.  Boyer, 
210 F.3d at 1353; Maggitt, 202 F.3d at 1375.  In fact, there 
is no medical opinion of record concerning the etiology of 
the disorder.  Absent any competent evidence relating the 
disorder to service, service connection for carpal tunnel 
syndrome cannot be granted.   

Finally, medical records first show evidence of a right knee 
disorder in 1997, when January X-rays showed possible early 
osteoarthritic changes.  The veteran's January 1991 SSA 
disability claim makes no mention or allegation of a right 
knee disorder.  A January 1999 private medical record 
included in SSA records indicate that the veteran was 
referred for evaluation of bilateral knee pain.  It is noted 
that his orthopedic history was related to a motor vehicle 
accident in 1981.  The diagnosis was bilateral knee post-
traumatic osteoarthritis.  A March 2000 VA medical record 
noted that the veteran continued to be followed by workers 
compensation for his knees.  None of this evidence 
demonstrates any connection between the veteran's right knee 
disorder and his period of active service or his service-
connected cervical spine disability. Id.  The Board notes 
that a July 2000 report of private X-rays of the right knee, 
which shows a history of chronic right knee pain, also 
specifies "for a year of duration."  Handwritten changes 
state "for years of duration."  It is unclear who made the 
handwritten notations.  In any event, this evidence also 
lacks any opinion relating the right knee disorder to service 
or a service-connected disability. Id.  In the absence of 
such an opinion from a competent source, service connection 
is not granted.  


ORDER

As new and material evidence has been received, the claim for 
service connection for a back disorder is reopened.  To that 
extent, the appeal is allowed.

Service connection for a back disorder is denied.    

Service connection for carpal tunnel syndrome is denied.  

Service connection for a right knee disorder is denied.  


REMAND

During the January 2003 Board hearing, the veteran's 
representative requested a new VA examination for evaluation 
of the service-connected residuals of C3 vertebral fracture.  
He indicated that the last examination had been conducted 
several years before in December 1999 and that more recent 
medical evidence showed an increase in disability.  However, 
the Board emphasizes that the last VA examination was in fact 
performed in October 2001.  There are also subsequent VA 
treatment records.  

The Board does note that recent medical evidence shows 
degenerative disc disease of the cervical spine at vertebral 
segments lower than the C3 vertebra that suffered a fracture 
in service.  As shown in the May 2002 and September 2002 
supplemental statements of the case, the RO has considered 
the disability under Diagnostic Code (Code) 5293, 
intervertebral disc syndrome, as well as Code 5285, residuals 
of vertebra fracture.  38 C.F.R. § 4.71a.  However, the Board 
observes that VA amended the rating criteria for Code 5293 
during the course of this appeal, effective September 23, 
2002.  67 Fed. Reg. 54,345 (Aug. 22, 2002) (to be codified as 
amended at 38 C.F.R. pt. 4).  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991) (where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the veteran will apply).  
Review of the most recent VA examination fails to disclose 
findings that sufficiently address the amended rating 
criteria so that the examination may be considered adequate 
for rating purposes.  See 38 C.F.R. § 4.2.  Therefore, a new 
examination is required in order to have adequate evidence to 
address the revised rating criteria.        

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to be scheduled for a VA orthopedic 
examination to evaluate the nature and 
extent of disability from residuals of C3 
vertebral fracture.  The examiner is 
asked to identify and describe any 
current cervical spine symptomatology, 
including any functional loss associated 
with the cervical spine due to more or 
less movement than normal, weakened 
movement, excess fatigability, 
incoordination, pain on movement, 
swelling, and deformity or atrophy of 
disuse.  If there is no evidence of any 
of the above factors on examination, the 
examiner should so state.  The examiner 
should also inquire as to whether the 
veteran experiences flare-ups.  If so, 
the examiner should describe, to the 
extent possible, any additional 
functional loss or limitation of motion 
during such flare-ups.  

The examiner should also specifically 
comment on the total duration of 
incapacitating episodes the veteran has 
had over the past 12 months, if any, as 
well as the nature and impact of 
individual chronic orthopedic and 
neurologic manifestations of 
intervertebral disc syndrome.  An 
"incapacitating episode" is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

2.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claim.

3.  After completing any other necessary 
development, the RO should readjudicate 
the issue on appeal.  If the disposition 
remains unfavorable, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the appeal.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





	                     
______________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



